ORDER

WHEREAS, the court has been notified that potentially multiple actions claiming damages based upon the manufacture, distribution or use of silicone implants have been or may be commenced in Minnesota state courts; and
WHEREAS, it is assumed that these actions may involve, in many instances, similar questions of law and fact, the potential for duplicative discovery and other common theories or problems; and
WHEREAS, the same industry defendants may be involved in the multiple claims; and
WHEREAS, the court has determined that interests of the parties and the judiciary are furthered by a uniform and coordinated system of litigation management to properly allocate limited court facilities, resources and personnel;
IT IS HEREBY ORDERED that, pursuant to Minn.Stat. §§ 480.16 and 2.724, the Honorable Gordon W. Shumaker of the Second Judicial District, having consented, be appointed to hear and decide all matters, including pretrial and trial proceedings, in any pending or future actions arising from so-called “silicone implant” procedures— the manufacture, distribution or use of the products. To facilitate the identification and management of these cases, all documents served and filed from the date of this order shall, in addition to the individual case captions, bear the general case caption “In Re: Minnesota Silicone Implant Litigation.”